UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report November 15, 2010 (Date of Earliest event reported) FIRST NORTHERN COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 68-0450397 (State of Incorporation) (IRS Employer ID Number) 000-30707 (Commission File No.) First Northern Community Bancorp 195 North First Street, P.O. Box 547, Dixon, California (Address of principal executive offices) (Zip Code) (707) 678-3041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTOR OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On November 15, 2010, the Company announced that Jeremiah Z. Smith, the Company’s Senior Vice President and Controller will be promoted to Executive Vice President and Chief Financial Officer at the end of the fourth quarter of 2010.The information required by Items 401(b), (d), (e) and Item 404(a) of Regulation S-K of the Securities and Exchange Commission with respect to Mr. Smith will be included in the Company’s 2011 Proxy Statement under the captions “Executive Officers” and “Transactions with Related Persons.”In addition, effective upon his appointment as Executive Vice President and Chief Financial Officer, Mr. Smith will receive an annual base salary of $130,000.The Company expects to enter into an employment agreement with Mr. Smith prior to the end of the year. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1Press Release dated November 15, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 15, 2010 First Northern Community Bancorp (Registrant) /s/ Louise A. Walker By: Louise A. Walker Senior Executive Vice President Chief Financial Officer EXHIBIT INDEX Exhibit Document Press Release dated November 15, 2010
